UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1412



OTIS O. EDWARDS,

                Plaintiff - Appellant,

          v.


TRS STAFFING SOLUTIONS, INCORPORATED; FLUOR ENTERPRISES, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Walter D. Kelley, District
Judge. (2:06-cv-00166-WDK-TEM)


Submitted:   August 14, 2008                 Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otis O. Edwards, Appellant Pro Se. Ruth L. Goodboe, MCGUIREWOODS,
LLP, Norfolk, Virginia; Robert Craig Wood, MCGUIREWOODS, LLP,
Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Otis    O.   Edwards   appeals   the   district   court’s   order

dismissing his employment discrimination action for failure to

comply with discovery orders. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      Edwards v. TRS Staffing Solutions, Inc.,

No. 2:06-cv-00166-WDK-TEM (E.D. Va. filed Mar. 21,008; entered

Mar. 24, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2